DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 06/29/2018 are acceptable.
Election/Restrictions
3.	Applicant’s election without traverse of Group I corresponding to claims 1-9 in the reply filed on 1/11/22 is acknowledged.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (“Liu”) US PG-Pub 2017/0125346.
Liu discloses in Figs. 3-8 an electronic package, comprising: a substrate (e.g. element 300); a plurality of conductive features (e.g. element 306, Fig. 3) formed over the substrate; and DEP shown below); and a second dielectric layer (e.g. element 600) in the depressions of the surface of the first dielectric layer. 
Re claim 2, Liu discloses wherein depressions in the first dielectric layer are located between the conductive features formed over the substrate. 
Re claim 3, Liu discloses wherein the second dielectric layer completely fills the depressions of the first dielectric layer. 
Re claim 7, the recitation calling for, “… wherein the second dielectric is a spun on dielectric …” constitutes product-by-process and does not distinguish over Liu.
7.	Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (“Chen”) US PG-Pub 2019/0139924.
Chen discloses in Figs. 1-5 an electronic package, comprising: a substrate (e.g. element 210/220); a plurality of conductive features (e.g. element 210B/220B) formed over the substrate; and a bilayer build-up layer formed over the plurality of conductive features, wherein the bilayer build-up layer comprises: a first dielectric layer (e.g. element 108 or element 210C/220C, Figs. 2 and 3), wherein a surface of the first dielectric layer comprises depressions (e.g. element RC or recess filled with element 210E/220E shown in Fig. 2); and a second dielectric layer (e.g. element 114 or element 210E/220E shown in Figs. 3 and 4) in the depressions of the surface of the first dielectric layer. 
Re claim 2, Chen discloses wherein depressions in the first dielectric layer are located between the conductive features formed over the substrate. 

Re claim 7, the recitation calling for, “… wherein the second dielectric is a spun on dielectric …” constitutes product-by-process and does not distinguish over Chen.

    PNG
    media_image1.png
    354
    932
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu/Chen.

Regarding the recitation of claim 6 calling for, “… has a C4 area thickness variation (CTV) of …,” examiner understand that C4 is an abbreviation of “controlled collapse chip connection” which in this case is a process/method of forming a thickness variation which constitutes product-by-process and does not distinguish over Liu/Chen. 
Re claim 9, it would have been obvious to one skilled in the art at the invention was made to meet the recited requirement for a plurality of bilayer build-up layers since it has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.
11.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu/Chen in view of Tsai et al. (“Tsai”) US PG-Pub 2018/0130749.
Re claim 8, Liu/Chen teaches the device structure as recited in the claim. The difference between Liu/Chen and the present claim is the recited filler particles. 
Tsai discloses in Fig. 1I an electronic package, comprising a bilayer build-up layer formed over a plurality of conductive features, wherein the bilayer build-up layer comprises: a first dielectric layer (e.g. element 240) comprising filler particles (¶[0038]).
Tsai's teachings could be incorporated with the device of Liu/Chen which would result in the claimed invention. The motivation to combine Tsai's teachings would be to suppress .	
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lio et al. (US PG-pub 2017/0271227) discloses an electronic package including a plurality of conductive features; and a bilayer build-up layer formed over the plurality of conductive features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/AHMED N SEFER/Primary Examiner, Art Unit 2893